                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHICAGO AREA I. B. OF T. HEALTH AND                        )
WELFARE TRUST FUND, the CHICAGO AREA                       )
I.B. OF T. PENSION TRUST FUND, and the                     )
CHICAGO AREA I.B. OF T.SEVERANCE AND                       )
RETIREMENT FUND by and through their Trustees              )
HOWARD C. MURDOCH, RONALD SANDACK,                         ) Case No. 18-cv-07812
PATRICK BRUNO, and MICHAEL G. PHILIPP,                     )
                                                           )
       Plaintiffs,                                         )
                                                           )
       v.                                                  )
                                                           ) Judge Rebecca R. Pallmeyer
LURIE BROTHERS LLC, JOHN DERNIS,                           )
ALEX DERNIS, SALVATORE CIMINO, and                         )
FRANK CIONE,                                               )
                                                           )
       Defendants.                                         )

                     PLAINTIFFS’ MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs the Chicago Area I.B. of T. Health and Welfare Trust Fund, the Chicago Area

I.B. of T. Pension Trust Fund (“Pension Fund”), and the Chicago Area I.B. of T. Severance and

Retirement Fund (collectively, “Funds”), by and through their Trustees Howard C. Murdoch,

Ronald Sandack, Patrick Bruno, and Michael G. Philipp, and through their attorneys, Dowd,

Bloch, Bennett, Cervone, Auerbach & Yokich, respectfully move this Court for entry of a

judgment against Defendants Lurie Brothers LLC (“Lurie Brothers”), John Dernis, Alex Dernis,

and Frank Cione. In support of this motion, the Funds state as follows:




                                                1
          1.      This is a two-count action under the Employee Retirement Income Security Act of

1974. Count I seeks liability against Defendants Lurie Brothers, John Dernis, Alex Dernis, and

Frank Cione1 for unpaid welfare, pension, and severance contributions plus related interest,

liquidated damages, and attorneys’ fees and costs. Count II seeks withdrawal liability plus

related interest, liquidated damages, and attorneys’ fees and costs from Lurie Brothers.

          2.      On September 16, 2019, the Court entered default against Defendants Lurie

Brothers, John Dernis, Alex Dernis, and Frank Cione under Count I and against Lurie Brothers

under Count II. Notifications of Dkt. Entry [Doc. Nos. 31-32]. The Court set the next hearing

for October 31, 2019 and stated that it will enter judgment on that date unless the parties reach a

settlement.

          3.      Counsel for the Funds instructed John Dernis that the Defendants would need to

submit a settlement proposal by September 30, 2019 to ensure that the Funds’ Trustees would

have sufficient time to consider and respond to the settlement offer prior to the October 31, 2019

hearing. As of the date this motion is filed, the Defendants have not submitted any settlement

offers following the September 16, 2019 hearing.

          4.      The amended complaint, the exhibits thereto, and the declarations attached to this

motion as Exhibits A and B establish that the Funds are entitled to a judgement for the following

amounts:

                                                  Count I

                                                   Severance       Welfare         Pension
          Contributions (10/17, 5/18-3/19)         $3,398.40      $23,846.68     $33,412.99
          Credits (9/17-10/17)                        ($20.12)      ($253.55)           ($0)
          Interest (9/17-3/19)                       $365.04       $2,573.56      $3,638.60
          Liquidated Damages (9/17-3/19)             $368.14       $2,573.56      $3,625.92
          Attorneys’ Fees                          $8,967.77       $8,967.77      $8,967.78
          Total                                   $13,079.23      $37,708.02     $49,645.29
1
    Salvatore Cimino passed away in April of this year. The Court dismissed him from the case.


                                                     2
                                           Count II

                     Withdrawal Liability                 $175,679.00
                     Liquidated Damages                   $ 35,135.80
                     Interest                             $ 2,424.60
                     Attorneys’ Fees and Costs            $ 7,431.46
                     Total                                $220,670.86


       WHEREFORE, for the reasons stated above, Plaintiffs respectfully move this Court to

enter judgment against Defendants Lurie Brothers, Alex Dernis, John Dernis, and Frank Cione

under Count I and against Defendant Lurie Brothers under Count II in the form of the proposed

judgment order submitted to the Court.

                                                   Respectfully submitted,
                                                   /s/ Jeremy M. Barr
                                                   Jeremy M. Barr
                                                   Attorney for the Plaintiffs

Jeremy M. Barr (ARDC# 6299047)
Elizabeth L. Rowe (ARDC# 6316967)
DOWD, BLOCH, BENNETT,
CERVONE, AUERBACH & YOKICH
8 S. Michigan Ave., 19th Floor
Chicago, IL 60603
(312) 372-1361




                                              3
